Case: 18-60837      Document: 00515174826         Page: 1    Date Filed: 10/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                      October 25, 2019
                                    No. 18-60837
                                  Summary Calendar                      Lyle W. Cayce
                                                                             Clerk


SENAIDA LOZANO CABRERA; JOSE IGNACIO ARANA LOZANO,

                                                 Petitioners

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 593 880
                               BIA No. A208 593 881


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Senaida Lozano Cabrera and her son, Jose Ignacio Arana Lozano,
petition for review of the decision of the Board of Immigration Appeals (BIA)
dismissing the appeals from the Immigration Judge’s (IJ) denials of their
applications for withholding of removal. Lozano Cabrera first argues that the
BIA and the IJ erred in finding that she was incredible, challenging the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60837    Document: 00515174826     Page: 2   Date Filed: 10/25/2019


                                 No. 18-60837

conclusion that her testimony conflicted with her previously made sworn
statement.
      We review for substantial evidence the determination that Lozano
Cabrera was not credible, and we may not reverse unless the record evidence
compels us to do so. See Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009).
The BIA and the IJ “may rely on any inconsistency or omission in making an
adverse credibility determination as long as the totality of the circumstances
establishes that an . . . applicant is not credible.” Id. at 538-39 (internal
quotation marks and citation omitted).
      Lozano Cabrera’s arguments challenging the inconsistencies cited by the
BIA and the IJ are without merit. She fails to show that the adverse credibility
finding is unsupported by substantial evidence. See id. at 536-37.
      She also contends that she established a well-founded fear of future
persecution if returned to Mexico based on her membership in the particular
social group of Mexican women who are parties to divorce proceedings in
Mexico and are threatened that children would be taken by force by abusive
husbands. The BIA refused to consider this argument, stating that Lozano
Cabrera failed to articulate membership in this particular social group before
the IJ. Because this particular social group identified for the first time before
the BIA, the claim was unexhausted, and this court lacks jurisdiction to review
the issue. See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 319 (5th
Cir. 2009); Eduard v. Ashcroft, 379 F.3d 182, 195 n.14 (5th Cir. 2004).
      The petition for review is DISMISSED in part and DENIED in part.




                                       2